  Case 5:19-cv-05083-JLV Document 20 Filed 05/10/21 Page 1 of 2 PageID #: 91




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


WILLIAM L. SHARFF and                                 CIV. 19-5083-JLV
MARY L. SHARFF,

                   Plaintiffs,                 ORDER GRANTING EXTENSION

     vs.

ZIMMER, INC.,
ZIMMER HOLDINGS, INC. and
ZIMMER US, INC.,

                   Defendants.


      Pursuant to defendants’ unopposed motion for an extension of

deadlines, it is

      ORDERED that the motion (Docket 19) is granted and the scheduling

order is amended as follows:

      1.     Defendants’ discovery responses and objections, if any, shall be

             due or before July 12, 2021;

      2.     The identity of and reports from retained experts under Rule

              26(a)(2) shall be due from plaintiffs by September 13, 2021,

              and from defendants by November 15, 2021; each party shall

              disclose the identity of and reports from any rebuttal experts by

              January 18, 2022;

      3.     All discovery, including expert discovery, shall be commenced in

             time to be completed by March 18, 2022;
  Case 5:19-cv-05083-JLV Document 20 Filed 05/10/21 Page 2 of 2 PageID #: 92




      4.    All motions, other than motions in limine, together with

            supporting briefs, shall be filed and served on or before May 20,

            2022; and

      5.    Designations, disclosures, and reports under Rule 26(a)(2) are

            not filed with the Clerk.

      IT IS FURTHER ORDERED that all other provisions of the court=s

scheduling order (Docket 13) remain in effect unless specifically changed.

      Dated May 10, 2021.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE




                                        2
